DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/2021 has been entered.
 
Claim Objections
3.	Claims 1-18 are objected to because of the following informalities:  
Claim 16 recites the limitation "the wavelength" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Howell et al. (US Publication 2010/0220169) in view of Baumber et al. (GB 2470195).
	With respect to claim 1, Howell et al. teaches a process for printing on to a 3-dimensional article, the process comprising the steps of: 
printing an image (Paragraph 0043) on to a first side of a stretchable carrier membrane (38 and note: Paragraphs 0014 and 0049 discloses the sheet is softened i.e. stretchable after pre-heating) having a first side (top surface of 38 in Figure 3) and a second side (bottom surface of 38 in Figure 3); 
mounting the said membrane (38) in a plane within a frame between a heating chamber (34) defined on one side (top side of 38) of the membrane (38), being the said second side (bottom surface of 38) thereof, and an article receiving chamber (16, Figures 3-6) defined on the other side of the membrane (Figures 3-6), being the said first side thereof (Paragraph 0048); 

performing a thermo- and vacuum- forming step in which there is relative movement of the platen (18) with respect to the membrane (38) in a direction perpendicularly to the said plane (Paragraphs 0014, 0050 and Figures 3-6) to bring the article (52) into register with the image printed on the membrane (38), and to carry the article (52) into intimate contact with the membrane (38) through the said plane into the heating chamber (16, Figures 4-6), a source of vacuum (12) is applied to the membrane (38) from the said other side (Figure 3, Paragraphs 006, 0011, 0016, 0025, 0031, 0035, 0038), and heat is applied to the membrane from the said one side at a first temperature sufficient to soften the membrane (Paragraphs 0011, 0014, 0038, 0036,0049,  0050 and Figures 3-6), whereby the membrane is thermo- and vacuum- wrapped at least partially about the article with the membrane in intimate contact with surface details of the article (Paragraphs 0011, 0051); and 
a dye-diffusion step (dye transfer in Paragraphs 0008, 0029, 0051) in which heat is applied to the article with the membrane wrapped therearound to heat the membrane and underlying surface of the article over substantially a half-spherical solid angle uniformly to a temperature in excess of the first temperature and for a time sufficient to cause the printed image to diffuse into the surface of the article but insufficient to damage the article (Paragraphs 008, 0028, 0029 and 0051).	However, Howell et al. does not explicitly disclose a process of dye diffusion with 
Baumber et al. teaches a process of dye diffusion with infrared radiation using at least two, and preferably a plurality in excess of two, of infrared sources (Abstract, Page 2, Lines 8-11 and Lines 19-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dye diffusion step of Howell et al. to use infrared radiation using at least two infrared sources during the dye diffusion step as taught by Baumber et al. for the purpose of providing a more focused heating of the image thereby enabling a more robust transfer of the image with the need to expose the article to excessive heating (Page 2, Lines 19-23).
With respect to claim 2, Howell et al. does not explicitly disclose the thermo- and vacuum- forming step further comprising pausing or slowing the movement of the platen when the article is around 0.2 mm to 1 cm from the membrane, applying a partial vacuum on the first side of the membrane to draw the membrane to register with the article, then resuming the movement of the platen to pass the article through the said plane, while maintaining the partial vacuum.  However, Howell et al. does at least teach a computer control that provides a number of preset programs and can be programmable by the user (Paragraph 0016).  Therefore, one skilled in the art before the effective filing date would have recognized the benefit of providing a control unit that allows the user to easily manipulate the system to any desired parameter and manipulating a thermo and vacuum process step by using a controller to pause or slow 
It would have been obvious to one of ordinary skill in the art before the effective filing date was made to modify the process taught by Howell et al. to include manipulating a thermo and vacuum process step by using a controller to pause or slow the movement of the platen at any particular distance for the purpose of providing a process to suit preset requirements or any desired requirement of the user. 
	With respect to claims 3 and 4, Howell et al. does not explicitly disclose the thermo- and vacuum- forming step further comprising creating a stronger vacuum than said partial vacuum once the article is on the heating chamber side of the said plane and/or maintaining the stronger vacuum for a predetermined period of time while the article is on the heating chamber side of the said plane, and then reducing the vacuum to a lower predetermined strength.
However, Howell et al. does at least teach a heating means with an inverter to vary the power of the fan (Paragraph 007) and a computer control that provides a number of preset programs and can be programmable by the user (Paragraph 0016).  Therefore, one skilled in the art before the effective filing date would have recognized the benefit of providing a heating means with variable power and a control unit that allows the user to easily manipulate the system to any desired parameter and to manipulate a thermo and vacuum process step to create a stronger vacuum and maintain a vacuum for a predetermined amount of time by using a controller for the purpose of providing a process to suit preset requirements or any desired requirement of the user.

With respect to claim 7, Howell et al. teaches the membrane has a coating on said first side adhered to the remainder of the membrane, the coating being selected to receive said image in said printing step (Paragraphs 0017, 0044).
With respect to claim 8, Howell et al. teaches the surface proper of the 3-dimensional article to be printed is incapable of receiving the printed image, and wherein an additional preliminary step is performed to coat the article with a coating which adheres to said surface proper, the said coating of said preliminary step being capable of accepting the printed image by diffusion into the material of the said coating in said dye- diffusion step (Paragraphs 008, 0017, 0028, 0029, 0044,  and 0051).
With respect to claim 9, Howell et al. teaches an apparatus for printing on to a 3-dimensional article, the apparatus comprising: 
a heating chamber (34),
an article receiving chamber (16), and 
a frame adapted to mount a stretchable carrier membrane (38 and note: Paragraphs 0014 and 0049 discloses the sheet is softened i.e. stretchable after pre-heating) having a first side (top surface of 38 in Figure 3) and a second side (bottom surface of 38 in Figure 3) in a plane separating the heating chamber (16) from the 
a generally flat platen (note: 52 is indirectly positioned on platen 18) positioned generally parallel to the said plane (Paragraph 0036) within the article receiving chamber (16, Figures 3-6, Paragraphs 0012, 0036 and 0044), the platen (18) optionally having a nest (20, Paragraph 0012) for an article (52) thereon; 
a mechanism for causing relative movement of the platen with respect to the membrane in a direction perpendicularly to the said plane to bring an article mounted on the platen into register with a said image printed on the first side of a said membrane held in the frame (Paragraphs 0014, 0050 and Figures 3-6), and to carry the said article (52) into intimate contact with the membrane (38) through the said plane into the heating chamber (16 and Figures 3-6);
a source of vacuum (12) associated with article receiving chamber (16) and adapted to apply a vacuum (12) to the membrane (38) held in the frame from the side of the article receiving chamber (Figure 3, Paragraphs 006, 0011, 0016, 0025, 0031, 0035, 0038);
 a first source of heat in the heating chamber adapted to apply heat to the membrane held in the frame at a first temperature sufficient to soften the membrane, whereby, in concert with said vacuum source (Paragraphs 0011, 0014, 0038, 0036,0049,  0050 and Figures 3-6), to thermo- and vacuum- wrap the membrane (38) at least partially about the said article (52) with the membrane in intimate contact with surface details of the article (Paragraphs 0014, 0050 and Figures 3-6); and 

However, Howell et al. does not explicitly disclose a second source of heat in the form of infra-red radiation, the said second source of heat comprising at least two, and preferably a plurality in excess of two, of infra-red sources adapted to apply infra-red radiation to the said article with the membrane wrapped therearound.
Baumber et al. teaches a process of dye diffusion with infrared radiation using at least two, and preferably a plurality in excess of two, of infrared sources (Abstract, Page 2, Lines 8-11 and Lines 19-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dye diffusion step of Howell et al. to use infrared radiation using at least two infrared sources during the dye diffusion step as taught by Baumber et al. for the purpose of providing a more focused heating of the 
With respect to claim 10, Howell et al. teaches the apparatus further comprises baffle(s), and/or reflector(s) and/or fans (32, 40) to direct heat within the apparatus.
With respect to claim 13, Howell et al. does not explicitly disclose the thermo- and vacuum- forming step further comprising pausing or slowing the movement of the platen when the article is around 0.2 mm to 1 cm from the membrane, applying a partial vacuum on the first side of the membrane to draw the membrane to register with the article, then resuming the movement of the platen to pass the article through the said plane, while maintaining the partial vacuum.  However, Howell et al. does at least teach a computer control that provides a number of preset programs and can be programmable by the user (Paragraph 0016).  Therefore, one skilled in the art before the effective filing date would have recognized the benefit of providing a control unit that allows the user to easily manipulate the system to any desired parameter and manipulating a thermo and vacuum process step by using a controller to pause or slow the movement of the platen at any particular distance for the purpose of providing a process to suit preset requirements or any desired requirement of the user.
It would have been obvious to one of ordinary skill in the art before the effective filing date was made to modify the process taught by Howell et al. to include manipulating a thermo and vacuum process step by using a controller to pause or slow the movement of the platen at any particular distance for the purpose of providing a process to suit preset requirements or any desired requirement of the user. 

With respect to claim 16, Howell et al. in view of Baumber et al. teaches the claimed invention with the exception of the wavelength or wavelengths tailored to the membrane. Howell et al. in view of Baumber et al. teaches a membrane (38) that softens and conforms as taught by Howell et al. in combination with the infra-red heater (Abstract, Page 2, Lines 8-11 and Lines 19-22) taught by Baumber et al.  Since, the combination of Howell et al. in view of Baumber et al. teaches softening and confirming of the membrane it would be obvious that a wavelength or wavelengths is taught (note: the range of wavelength on page 6, Lines 26-32 of applicants disclosure appears to suggest that softening and conforming is a quality of the tailored wavelength).
It would have been obvious to one of ordinary skill in the art before the effective filing date was made to provide a wavelength or wavelengths tailored to a membrane for the purpose of softening a membrane to thereby ensure a snug seal between a membrane and substrate.
With respect to claim 18, Howell et al. in view of Baumber et al. with the exception of the coating is tailored to the wavelength or wavelengths of infrared radiation used. Howell et al. in view of Baumber et al. teaches a coating (Paragraphs 008, 0017, 0028, 0029, 0044,  and 0051) as taught by Howell et al. in combination with the infra-red heater (Abstract, Page 2, Lines 8-11 and Lines 19-22) taught by Baumber et al.  Since, the combination of Howell et al. in view of Baumber et al. teaches a coating tailored to a membrane it would be obvious that a wavelength or wavelengths is taught (note: the range of wavelength on page 6, Lines 26-32 of applicants disclosure 
It would have been obvious to one of ordinary skill in the art before the effective filing date was made to provide a coating tailored to a wavelength or wavelengths for the purpose of providing a durable coating.

5.	Claims 5, 6, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Howell et al. (US Publication 2010/0220169) in view of Baumber et al. (GB 2470195) as applied to the claims above, and further in view of Perez Gellida et al. (US Publication 2014/0225955).
	With respect to claims 5 and 11, Howell et al., as modified, teaches the claimed invention with the exception of the heat in the apparatus is controlled by altering the intensity and/or the position of the/each heat source, in response to information from a heat sensor.
	Perez Gellida et al. teaches a system wherein the in the apparatus is controlled by altering the intensity and/or the position of the/each heat source, in response to information from a heat sensor (Paragraphs 0015 and 0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the process of Howell et al. to provide step of controlling the heat by altering the intensity and/or the position of the/each heat source, in response to information from a heat sensor as taught by Perez Gellida et al. for the purpose of ensuring the printer apparatus maintains favorable heating conditions.
.

6.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Howell et al. (US Publication 2010/0220169) in view of Baumber et al. (GB 2470195) as applied to the claims above, and further in view of Sasaki et al. (US Publication 2017/0096733).
	With respect to claim 8, Howell et al. teaches the claimed invention including a coating (Paragraphs 0017, 0044) however is silent with respect to the coating exhibiting grain boundaries.
	Sasaki et al. teaches providing a coating with grain boundaries (Paragraph 0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the process of Howell et al. to provide a coating with grain boundaries as taught by Sasaki et al. for the purpose of providing a durable coating that suppresses damage to the medium.
	
Response to Arguments
7.	Applicant's arguments filed 2/26/2021 have been fully considered but they are not persuasive. 
With respect to applicant’s arguments on pages 7 and 8, that Howell is likely to result in registration errors and distortion because the membrane is loosely draped over part of the article during a heating step before it contacts against the article, the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163.  The examiner can normally be reached on M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853